IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

R.J. REYNOLDS TOBACCO COMPANY,

               Appellant,

 v.                                                  Case No. 5D16-1121

JAMES LEWIS, AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF
ROSEMARY LEWIS,

           Appellee.
________________________________/

Opinion filed May 2, 2017

Appeal from the Circuit Court
for Volusia County,
Dennis Craig, Judge.

Troy A. Fuhrman and Marie A. Borland, of
Hill, Ward & Henderson, P.A., Tampa, and
Stephanie E. Parker, of Jones Day,
Washington, D.C., for Appellant.

Andrew B. Greenlee, of Andrew B.
Greenlee, P.A., Sanford, and Joshua R.
Gale, of Wiggins, Childs, Pantazis, Fisher,
Goldfarb LLC, DeLand, for Appellee.


PER CURIAM.

         AFFIRMED. See R.J. Reynolds Tobacco Co. v. Marotta, No. SC16-218, 2017 WL
1282111 (Fla. April 6, 2017); Philip Morris USA, Inc. v. Douglas, 110 So. 3d 419 (Fla.

2013).

SAWAYA, PALMER and EVANDER, JJ., concur.